Title: From Benjamin Franklin to Joseph Galloway, 6 April 1773
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, April 6. 1773.
I wrote to you of the 14th Feby. and 15th of March, since which I have receiv’d no Line from you.
This just serves to cover a Sermon of my Friend the Bishop of St. Asaph. You will find it replete with very liberal Sentiments respecting America. I hope they will prevail here, and be the Foundation of a better Understanding between the two Countries. He is the more to be honour’d by us for this Instance of his Good Will, as his Censure of the late Conduct towards the Colonies, however tenderly express’d, cannot recommend him at Court, or conduce in the least to his Promotion.
The Parliament is busy about India Affairs, and as yet see no End of the Business. It is thought they will Sit till the End of June An Alliance with France and Spain is talk’d of; and a War with Prussia. But this may blow over. A war with France and Spain would be of more Advantage to American Liberty: Every Step would then be taken to conciliate our Friendship, Our Grievances would be redress’d and our Claims allow’d. And this will be the Case sooner or later. For as the House of Bourbon is most vulnerable in its American Possessions, our hearty Assistance in a War there must be of the greatest Importance.
The Affair of the Grant goes on, but slowly. I do not yet clearly see Land. I begin to be a little of the Sailors Mind when they were handing a Cable out of a Store into a Ship, and one of ’em said, ’Tis a long heavy Cable, I wish we could see the End of it. D—n me, says another, if I believe it has any End: Somebody has cut it off.
I beg leave to recommend to your Civilities Mr. Robert Hare who does me the Favour to carry this Letter. He bears an excellent Character among all that know him here, and purposes Settling in America to carry on there the Brewing Business. With the sincerest Esteem and Affection I am ever Yours,
B Franklin
Mr Gallowayper Loxley

